Citation Nr: 0403276	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from August 1954 to March 
1958.

This appeal arises from a February 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Office (RO) of 
the Department of Veterans' Affairs which denied a total 
compensation rating based on individual unemployability.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

When a veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation. See 38 C.F.R. § 4.16(a) (2003).  In this case, 
the veteran has been granted service connection for low back 
pain with herniated disc, evaluated as 60 percent disabling, 
and dysthymia, evaluated as 30 percent disabling.  His 
combined evaluation is 70 percent.

VA has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disability has upon his ability to work. See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994). On remand, the RO should determine whether the 
veteran is unemployable due to his service-connected 
disability.

In addition, since the veteran's most recent VA examination, 
VA has promulgated new regulations concerning diseases of the 
spine.  The veteran should be afforded a new examination 
which adequately describes functional impairment as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45 and VA's new regulations concerning the spine 
should be applied.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Thereafter, the veteran should be 
provided with a special orthopedic 
examination for the purpose of 
determining the current nature and 
severity of his low back pain with 
herniated disc.  The claims file must be 
made available to the examiner for 
review.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran's 
back exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  In addition, the 
examiner must render an opinion for the 
record as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's service 
connected low back condition together 
with his service connected psychiatric 
condition are of sufficient severity to 
preclude the veteran from engaging in all 
forms of substantially gainful 
employment.  All indicated tests and x-
ray examinations should be conducted.

3.  The RO should then readjudicate the 
issue on appeal with consideration being 
given to the recently enacted schedular 
criteria.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, to specifically include the 
new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).   The 
veteran should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



